Case 1:14-cv-24414-KMW Document 194 Entered on FLSD Docket 02/15/2021 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                           CASE NO. 14-cv-24414-WILLIAMS/TORRES


   CARMINA R. COMPARELLI, an individual,
   and JULIO C. DELGADO COMPARELLI,
   an individual,

          Plaintiffs,

   v.

   REPÚBLICA BOLIVARIANA DE
   VENEZUELA, a sovereign nation,
   PETROQUÍMICA DE VENEZUELA, S.A.,
   an agency or instrumentality of the Bolivarian
   Republic of Venezuela, and INTERNATIONAL
   PETROCHEMICAL SALES, LTD., a British
   Virgin Islands corporation,

         Defendants.
   ____________________________________________/

               STATUS REPORT REGARDING PLEADINGS AND DISCOVERY

          Pursuant to the Court’s January 11 and January 31, 2021 Orders (ECF Nos. 178 and 186,

   respectively), Defendants Petroquímica de Venezuela S.A. (“Pequiven”) and International

   Petrochemical Sales Ltd. (“IPSL”) submit the instant Status Report regarding additional pleadings

   and discovery that need to be addressed. See ECF No. 178.

   A.     Pleadings that need to be addressed

          1.      On August 23, 2018, Plaintiffs filed the operative pleading in this case, which is

   the Amended Complaint [ECF No. 85].
Case 1:14-cv-24414-KMW Document 194 Entered on FLSD Docket 02/15/2021 Page 2 of 5




          2.      On October 8, 2018, Pequiven moved to dismiss the Amended Complaint [ECF

   No. 87]. On November 13, 2018, Plaintiffs responded to Pequiven’s motion to dismiss [ECF No.

   99]. On November 30, 2018, Pequiven filed its reply in further support of its motion to dismiss

   the Amended Complaint [ECF No. 109].

          3.      On October 26, 2018, Plaintiffs filed an affidavit purporting to show that they

   allegedly effected service on IPSL [ECF No. 94]. IPSL asserts that service has not been effected

   pursuant to the Federal Rules of Civil Procedure. On November 12, 2018, IPSL moved for an

   extension of time to respond to the Amended Complaint [ECF No. 97]. On November 14, 2018,

   the Court granted, in part, IPSL’s motion for extension of time and granted IPSL an additional 14

   days to respond to the Amended Complaint [ECF No. 100]. On November 29, 2018, IPSL moved

   to dismiss the Amended Complaint [ECF No. 106]. Plaintiffs responded to IPSL’s motion to

   dismiss on December 11, 2018 [ECF No. 111]. IPSL filed its reply in further support of its motion

   to dismiss on December 20, 2018 [ECF No. 114].

          4.      On February 25 and April 22, 2019, Plaintiffs filed Notices of Supplemental

   Authority relating to Plaintiffs’ responses to the parties’ motions to dismiss [ECF Nos. 122 and

   158, respectively].

          5.      On February 12, 2021, Plaintiffs filed their Motion for Leave to File Sur-Reply in

   Opposition to IPSL’s Motion to Dismiss [ECF No. 193]. IPSL did not consent to Plaintiffs’

   request for leave to file a sur-reply because Plaintiffs are improperly attempting to have the last

   word with respect to IPSL’s motion to dismiss—which has been ripe since December 2018—and

   Plaintiffs did not advance any legitimate argument supporting their request for leave.




                                                   2
Case 1:14-cv-24414-KMW Document 194 Entered on FLSD Docket 02/15/2021 Page 3 of 5




   B.      Discovery that needs to be addressed

           6.     Jurisdictional Discovery Directed at Plaintiffs

                  a.      Defendants Pequiven and IPSL adopt the positions taken by Defendant

   Bolivarian Republic of Venezuela (the “Republic”) in section II, paragraphs 7, 9, 10, 11, 12, 13,

   17, 18, 19, and 20 of the February 2, 2021 Joint Status Report of Plaintiffs and the Republic (“Joint

   Status Report”) [ECF No. 190] with respect to the need to propound jurisdictional discovery on

   Plaintiffs.

                  b.      Pequiven and IPSL oppose the positions taken by Plaintiffs as set forth in

   section II, paragraphs 14, 15, and 16 of the Joint Status Report.

           7.     Jurisdictional Discovery Directed at Pequiven and IPSL

                  a.      On March 1, 2019, Pequiven and IPSL moved for an extension of time to

   respond to Plaintiffs’ jurisdictional discovery requests [ECF No. 124].1

                  b.      On March 9, 2019, Plaintiffs moved to compel jurisdictional discovery and

   moved for sanctions [ECF No. 126]. On February 9, 2021, the Court denied Plaintiffs’ motion to

   compel and for sanctions as moot [ECF No. 192].

                  c.      With regard to Plaintiffs’ jurisdictional discovery requests directed at

   Pequiven and IPSL, and similar to the Republic’s position as outlined in section II, paragraph 21

   of the Joint Status Report, Pequiven and IPSL will attempt to obtain information to the maximum

   extent possible consistent with the Court’s pretrial schedule. The realities on the ground in

   Venezuela, however, mean that Pequiven and IPSL may not be able to obtain additional

   information sought by Plaintiffs in the time stipulated in the Court’s pretrial schedule. Pequiven




           1
            The Republic filed a similar motion on March 8, 2019 [ECF No. 125]. On February 9,
   2021, the Court denied the Republic’s motion as moot [ECF No. 192].
                                                    3
Case 1:14-cv-24414-KMW Document 194 Entered on FLSD Docket 02/15/2021 Page 4 of 5




   and IPSL will work in good faith with Plaintiffs to provide responsive information, if any, as

   efficiently as possible.

                   d.         Pequiven and IPSL adopt the Republic’s position as set forth in section II,

   paragraph 22 of the Joint Status Report and assert that much of the information sought by Plaintiffs

   in their jurisdictional discovery requests is not relevant to this Court’s disposition of Pequiven’s

   and IPSL’s motions to dismiss.

                   e.         Pequiven and IPSL assert that, although they are not prepared to stipulate

   to certain facts regarding jurisdiction at this time, they will continue to assess the available

   information and determine whether any factual disputes can be narrowed or eliminated.

                   f.         Pequiven and IPSL oppose the positions taken by Plaintiffs in section II,

   paragraphs 24, 25, and 26 of the Joint Status Report.

                   g.         Pequiven and IPSL adopt the positions taken by the Republic in section II,

   paragraphs 27, 28, and 29 of the Joint Status Report.

   C.      Expert Discovery

               8. Plaintiffs filed the expert report of Antonio Canova González [ECF No. 145, in

   Spanish, and ECF No. 172, in English]. Although Pequiven and IPSL do not expect to rely on

   expert testimony to address the threshold jurisdictional issues, Pequiven and IPSL reserve the right

   to submit an expert report by the deadlines set forth in the parties’ proposed scheduling order.

   D.      Proposed Scheduling Order

           As set forth in the Court’s January 11, January 31, and February 1, 2021 Orders (ECF Nos.

   178, 186, and 188, respectively), the parties shall submit a proposed scheduling order on February

   15, 2021.




                                                       4
Case 1:14-cv-24414-KMW Document 194 Entered on FLSD Docket 02/15/2021 Page 5 of 5




          Dated: February 15, 2021

                                              Respectfully submitted,

                                              HOGAN LOVELLS US LLP
                                              600 Brickell Avenue
                                              Suite 2700
                                              Miami, Florida 33131
                                              Telephone:    305-459-6500
                                              Facsimile:    305-459-6550

                                              By:      s/Rafael S. Ribeiro
                                                      Mark Cheskin
                                                      Fla. Bar No. 143154
                                                      mark.cheskin@hoganlovells.com
                                                      Richard C. Lorenzo
                                                      Florida Bar No. 071412
                                                      richard.lorenzo@hoganlovells.com
                                                      Rafael R. Ribeiro
                                                      Fla. Bar No. 896241
                                                      rafael.ribeiro@hoganlovells.com

                                                      Counsel for Defendants Pequiven and IPSL


                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on February 15, 2021, I electronically filed the foregoing

   document with the Clerk of the Court via CM/ECF. I also certify that the foregoing document is

   being served this day on all counsel of record via transmission of Notices of Electronic Filing

   generated by CM/ECF.

                                              By:      s/Rafael R. Ribeiro




                                                 5
